DETAILED ACTION
This action is responsive to the following communications: the Application filed June 03, 2021, and the information disclosure statement (IDS) filed June 03, 2021. This application is a CIP of 16/432,959 
Claims 1-29 are pending. Claims 1, 13 and 19 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites “the memory controller such that the addresses do not include a plane address ". There is not disclosure the claimed limitation(s) from the specification. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-18 of US Patent No. 11,037,626. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman et al. (US 2017/0017590).
Regarding independent claim 13, Berman et al. disclose a memory controller configured to control a nonvolatile memory device, comprising: 
a processor configured to control operations of the memory controller (e.g., FIG. 2: 1000); and 
a plurality of host pad sets (Channel-1 through Channel-8, along with para. 0012: channel input/output (I/O) pads) that are respectively connected to a plurality of plane-dedicated pad sets included in the nonvolatile memory device respectively (Channel-1 for NAND 2001, Channel-2 for NAND 2002), 
wherein each of the plurality of plane-dedicated pad sets is connected dedicatedly to each of a plurality of memory planes included in the nonvolatile memory device (see e.g., FIG. 2 and accompanying disclosure), 
wherein each of the plurality of host pad sets includes a plurality of host data pads connected to a plurality of data pads included the plurality of plane-dedicated pad set corresponding to the host pad set (FIG. 2 and accompanying disclosure), and 
wherein the nonvolatile controller (1000) is configured to transmit commands and addresses to the nonvolatile memory device through ones of the plurality of host data pads included in at least one of the plurality of host pad sets (FIG. 2 and accompanying disclosure, e.g., para. 0019: … the plurality of channels corresponding, respectively, to a plurality of communications buses such that, for each of one the plurality of channels, nonvolatile memory devices assigned to the channel, from among the plurality of nonvolatile memory devices, are connected to the controller via the communications bus corresponding to the memory channel …).
Regarding claim 14, which depends from claim 13, Berman et al. disclose wherein the plurality of host data pads are configured to transmit write data to the nonvolatile memory device and configured to receive read data from the nonvolatile memory device (see e.g., FIG. 2 and accompanying disclosure).
Regarding claims 15-16, which depends from claim 13, Berman et al. disclose wherein the memory controller is configured to transmit a start address for a read operation or a write operation via a first host pad set of the plurality of host pad sets and is configured to transmit an end address for the read operation or the write operation via a second host pad set of the plurality of host pad sets, wherein the memory controller is configured to transmit write data or receive read data via a first host pad set of the plurality of host pad sets, and is configured to transmit or receive feature information indicating an operational condition of the nonvolatile memory device through a second host pad set of the plurality of host pad sets (see e.g., FIG. 2 and accompanying disclosure, e.g., para. 0075: … enable … write request …).
Further, the limitation(s) of claims 15-16 is a well-known memory operation for a type of memory (e.g., NAND flash memory) for its purpose.
Regarding claim 17, which depends from claim 13, Berman et al. disclose wherein memory controller is configured to simultaneously transmit the commands and the addresses via at least two of the plurality of host pad sets (see e.g., para. 0046: … performed in parallel, concurrently or simultaneously …).
Further, the limitation(s) of claim 17 is a well-known memory operation for a type of memory (e.g., NAND flash memory) for its purpose.
Regarding claim 18, which depends from claim 13, as best as can be understood, Berman et al. disclose wherein memory controller is configured to transmit commands and addresses corresponding to each of the plurality of memory planes via each of the plurality of host pad sets and the memory controller such that the addresses do not include a plane address (see e.g., FIG. 2 and accompanying disclosure, i.e., no NAND group address information transferred).

Allowable Subject Matter

Claims 1-12 and 19-20 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above objection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825